UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ANTHONY RUGGIERO,

                                  Plaintiff,
                                                              DECISION AND ORDER
             v.                                                   15-CV-962-A

BRIAN FISHER, et al.,

                                  Defendants.


      This pro se civil rights action primarily challenges policies at a disciplinary

facility of the New York State Department of Corrections and Community Supervision

that require certain categories of inmates to remained handcuffed with a waist chain

during allotted exercise time. The action was referred to Magistrate Judge Jeremiah

J. McCarthy pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings.

      On September 27, 2018, Magistrate Judge McCarthy filed a Report and

Recommendation (Dkt. No. 139) recommending that defendants’ motion for summary

judgment pursuant to Fed. R. Civ. P. 56 (Dkt. No. 102) be granted, and that plaintiff

Ruggiero’s motion to supplement the Complaint pursuant to Fed. R. Civ. P. 15 (Dkt.

No. 133) be denied.

      On October 11, 2018, plaintiff Ruggiero filed objections to the Report and

Recommendation. Dkt. No. 142. Defendants filed a response to plaintiff’s objections

(Dkt. No. 144) on November 1, 2018. The plaintiff filed a reply (Dkt. No. 147) on

November 15, 2018, and the Court deemed the matter submitted.

      Pursuant to 28 U.S.C. §636(b)(1), the Court makes a de novo determination of
those portions of the Report and Recommendation to which specific objections have

been made. Upon de novo review, and after considering the parties’ arguments in light

of the pro se status of plaintiff Ruggiero, the Court hereby adopts Magistrate Judge

McCarthy’s findings and conclusions. The Court specifically notes that, contrary to the

plaintiff’s objections, the Court’s grant of summary judgment on the feasibility of

exercise while restrained is not contrary to the decision in Ruggiero v. Prack, 168

F.Supp.3d 495, 518-521 (W.D.N.Y. 2016), because the factual record in that case was

found insufficient to decide his similar claim on undisputed facts material to the

feasibility of exercise on a motion for summary judgment. Compare 168 F.Supp.3d at

518-521 with Dkt. No. 139, pp. 3-11. For these reasons, it is

       ORDERED, pursuant to 28 U.S.C. § 636(b)(1), and for all the reasons set forth

in Magistrate Judge McCarthy’s Report and Recommendation, plaintiff Ruggiero’s

motion to amend the Complaint (Dkt. No. 133) is denied, and the defendants’ motion

for summary judgment (Dkt. No. 102) is granted. The Clerk of Court enter Judgment

for the defendants and shall take all steps necessary to close the case.

       IT IS SO ORDERED.

                                          __s/Richard J. Arcara___________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: April 1, 2019




                                             2
